Citation Nr: 0510226	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  96-27 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for fibromyositis of the lumbar muscle.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Dr. J.O.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 through 
January 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The veteran testified before the RO at hearings in January 
1997 and March 2000.  These transcripts are associated with 
the claims folder.  This claim was before the Board in July 
2003 and was remanded for further development.  The requested 
development has been completed and the case has since 
returned to the Board.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran's service-connected low back disability is 
productive of no more than slight limitation of motion of the 
lumbar spine.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for fibromyositis of the lumbar spine are not met. 38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 5021 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in April 2004, the RO advised the appellant 
that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for an increased 
rating, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence received and was requested to provide 
authorization for the release of any additional private 
medical records.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  

The September 1997, March 2000 and August 2004 supplemental 
statements of the case (SSOC) notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim.  All three 
documents specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of his and 
VA's respective obligations to obtain different types of 
evidence.  They also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The claims folder contains all available service medical 
records and VA medical records as identified and authorized 
by the veteran.  The veteran has not identified any 
outstanding evidence to be obtained.  Additionally, VA 
obtained examinations of the veteran in connection with this 
claim.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Analysis

The veteran contends that his service-connected back 
disability is more disabling than currently evaluated.  
Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

The veteran's fibromyositis of the lumbar muscle is rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5021, which notes that the affected part will be rated 
under limitation of motion by analogy to degenerative 
arthritis under DC 5003.  In this case, the affected part is 
the lumbar spine.  In addition, the veteran has been 
diagnosed with herniated nucleus pulposus (HNP) of the L5-S1 
and L4-5.  However, this condition has been determined to be 
non-service connected by a rating decision dated in December 
1999.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service- 
connected low back disability.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective September 
26, 2003.  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to fibromyositis of the lumbar muscle.  If it 
is determined that the new criteria are more favorable, the 
new criteria may not be applied for the period prior to the 
revision. See VAOPGCPREC 3-2000 (April 10, 2000).  As limited 
by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of 
any increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.
Prior to September 26, 2003, limitation of motion of the 
lumbar spine was assigned a 10 percent disability rating when 
slight, 20 percent when moderate, and 40 percent when severe. 
38 C.F.R. § 4.71a, DC 5292 (2003).  

The new regulations provide the following rating criteria: a 
100 percent evaluation is appropriate for unfavorable 
ankylosis of the entire spine; a 50 percent evaluation is 
appropriate for unfavorable ankylosis of the entire 
thoracolumbar spine; a 40 percent evaluation for favorable 
ankylosis of the entire thoracolumbar spine or forward 
flexion of the thoracolumbar spine of 30 degrees or less.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height 38.  C.F.R. § 4.71a, DC 5237 (effective September 
26, 2003).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V.

Service medical records reflect that the veteran was treated 
several times for a low back disability diagnosed as low back 
pain.  An August 1971 VA examination showed a narrowing 
between L-5 and S-1 and some limited range of motion.  Rating 
action in November 1971 granted service connection for 
myositis, lumbar, mild, and assigned a 10 percent rating.  VA 
medical reports reflect treatment and evaluation of the spine 
on many occasions post service.

Evidence relevant to the current severity of the veteran's 
fibromyositis of the lumbar muscle includes VA examination 
reports dated in November 1995 and April 1997 revealing 
lumbar motion of flexion from 70-75 degrees, extension from 
20-30 degrees, lateral flexion from 30-40 degrees and 
rotation ranging from 15-35 degrees, with pain observed.  A 
VA examination in November 1999 where the veteran complained 
of a constant severe low back pain.  He also reported that he 
experienced flare-ups 2 to 3 times per year, which last for 
about 2 to 3 days.  On physical examination, the examiner 
reported the following range of motion for the lumbosacral 
spine: forward flexion of 85 degrees, extension of 10 
degrees, lateral bending to the right and left of 15 degrees, 
and rotation to the left and right of 20 degrees.  The 
veteran reportedly experienced pain at 85 degrees flexion.      

During a more recent VA examination in July 2004, the veteran 
complained of intermittent low back pain.  He reported that 
his last serious flare up was three years ago, but also 
stated that he suffers from more minor back pain 
exacerbations every couple of weeks.  On physical 
examination, the examiner reported the following range of 
motion for the lumbosacral spine: forward flexion 0 to 80 
degrees, extension 0 to 30 degrees, left lateral flexion 0 to 
30 degrees, right lateral flexion 0 to 30 degrees, left 
lateral rotation 0 to 30 degrees, right lateral rotation 0 to 
30 degrees.  These movements were reportedly "pain free."  
The examiner noted that he could not clearly indicate the 
degree of disability attributed solely to the service 
connected fibromyositis of lumbar muscle because the 
veteran's non-service connected HNP of the L5-S1 and L4-5, 
which is far more serious, overshadows the veteran's service 
connected fibromyositis.  

Based on a thorough review of the record, the Board finds 
that the evidence does not support entitlement to a 
disability rating greater than 10 percent for fibromyositis 
of lumbar muscle.  In reaching this conclusion, the Board has 
considered the holding by the United States Court of Appeals 
for Veterans Claims (Court) in Mittleider v. West, 11 Vet. 
App. 181 (1998).  The Court found that when it is not 
possible to separate the effects of the service connected 
condition from a non-service connected condition, 38 C.F.R. § 
3.102 requires that reasonable doubt on any issue be resolved 
in the veteran's favor, and that such signs and symptoms be 
attributed to the service-connected condition.  In the 
present case, the July 2004 VA examiner has stated that the 
veteran's service connected fibromyositis of lumbar muscle 
and non-service connected HNP of the L5-S1 and L4-5 are 
intertwined.  Thus, the Board will consider all of the 
veteran's limitation in range of motion to be due to his 
service connected fibromyositis of lumbar muscle.     

The veteran's limitation of motion of the lumbar spine does 
not meet the criteria for a disability rating greater than 10 
percent under either the old or new regulations.  Under the 
old regulations a 20 percent disability rating is warranted 
when limitation of motion is moderate.  The exhibited 
limitation of motion on November 1995, April 1997, November 
1999 and July 2004 VA examinations can at most be 
characterized as slight.  Under the new regulations, a 20 
percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  As the 
veteran's forward flexion was 85 in the November 1999 
examination and 80 in the July 2004 examination and his 
combined range of motion is greater than 120 degrees during 
both examinations a 20 percent evaluation under the new 
criteria is not warranted.   

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated by the rating 
already assigned.  The medical reports do not contain any 
evidence relating to functional loss due to a flare-up.  The 
veteran does not exhibit additional functional loss due to 
fatigue, weakness, or lack of endurance.  Therefore, the 
Board does not find that a rating in excess of 10 percent is 
warranted for the veteran's low back disability on the basis 
of functional disability.  

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for the veteran's fibromyositis of the lumbar muscle.


ORDER

A disability rating greater than 10 percent for fibromyositis 
of the lumbar muscle is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


